ORDER

Appellant, Gerard R. Robinson, appeals from a jury conviction of one count of unlawful use of a weapon in violation of RSMo § 571.030.1(1) (1986), entered in the Circuit Court of St. Charles County for which appellant was sentenced as a prior offender to five years’ imprisonment. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 84.16(b) and 30.25(b). A memorandum solely for the use of the parties here involved *923has been provided explaining the reasons for our decision.